Filed 12/18/13 P. v. Adger CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                    C074029

         v.                                                                         (Super. Ct. No. 13F00558)

ANTWAN LEE ADGER, SR.,

                   Defendant and Appellant.

         Appointed counsel for defendant Antwan Lee Adger, Sr., asked this court to
review the record to determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that
would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history
of the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         On January 23, 2013, defendant fled from a police officer’s marked car in the
vehicle he was driving. The police officer activated the car’s light and siren.
Defendant drove 85 to 90 miles an hour on the freeway, over 60 miles an hour in a
residential neighborhood, ran several red lights, and collided with a parked vehicle.
Defendant then ran from the police into Cathy Soto’s house, where he forced her to
stay inside and be quiet so the police would not find him.

                                                             1
       Defendant pled no contest to felony evading an officer (Veh. Code, § 2800.2,
subd. (a)) and false imprisonment (Pen. Code, § 236), and admitted a prior strike. The
trial court sentenced defendant to serve a stipulated term of five years four months in
state prison, imposed various fines and fees, and awarded 141 days’ presentence
custody credit (71 actual and 70 conduct).
       Defendant appeals. His request for a certificate of probable cause was denied.
       We appointed counsel to represent defendant on appeal. Counsel filed an
opening brief that sets forth the facts of the case and requests this court to review the
record and determine whether there are any arguable issues on appeal. (Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days
elapsed, and we received no communication from defendant. There is a mathematical
error in the abstract of judgment that incorrectly shows 140 rather than 141 days of
presentence custody credit. We order a correction to the abstract.
       Having undertaken an examination of the entire record, we find no other
arguable error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment reflecting an award of 141 days of presentence custody credit and
to forward a certified copy to the Department of Corrections and Rehabilitation.


                                                         HOCH         , J.


We concur:


      HULL        , Acting P. J.


     DUARTE        , J.

                                             2